By the Court.
The ruling of the court that there was no lien for materials furnished was in strict conformity to the provisions of the statute, Gen. Sts. c. 150, § 2.* The jury found a verdict for the labor only, under this instruction; and in accoi 1-anee with the terms of the report there must be

Judgment on the verdict.


 “ Such lien for materials furnished shall not attach, unless the person furnishing the same, before so doing, gives notice to the owner of the property to be affected by the lien, if such owner is not the purchaser, that he intends to claim such lien.”